 



Exhibit 10.44
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AGREEMENT is between 180 Connect, Inc., a Nevada corporation (the
“Company’), and Kyle M. Hall (“Executive”).
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1.     Employment.
     The Company shall employ Executive, and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the Employment Term (see Section 24 for all definitions). Executive’s start date
shall be October 17, 2007. This Agreement will automatically be renewed for a
Renewal Term upon the expiration of the Initial Term or Renewal Term then in
effect unless one party provides the other party written notice of intent not to
renew at least one hundred and eighty (180) days prior to the expiration of the
Initial Term or Renewal Term then in effect.
     2.     Authority.
     It is agreed that the governance committee of the Parent’s Board of
Director’s shall serve as the final arbiter of interpretation, application and
execution of all provisions of this Agreement to the extent not otherwise
specified.
     3.     Position and Duties.
            (a) During the Employment Term, Executive shall serve as the Senior
Vice President and Chief Legal Officer (“CLO”) of the Company and the other
Related Companies, and shall have the normal duties, responsibilities and
authority, consistent with a CLO position of a publicly-traded company,
including, without limitation, providing leadership, direction and oversight for
all legal activities and issues of the Related Companies, including without
limitation, all matters and reporting arising under the 1933 Securities Act and
1934 Exchange Act; imparting legal advice and guidance to the Board of
Directors, senior management and other staff of the Related Companies; managing
general business transactions, drafting and reviewing contracts and other legal
documentation; managing litigation, mediation and dispute resolution; managing
external legal resources; participating in negotiation and structuring of new
ventures and merger, acquisition and disposition transactions; assisting in the
assessment, establishment and, as appropriate, upgrading of compliance programs
and procedures related to general corporate and human resource matters;
coordinating/managing corporate governance procedures; serving as a member of
the senior leadership team; and supervising professional and administrative
staff. Executive shall be based in Englewood, Colorado. Executive shall report
directly to the Chief Executive Officer (“CEO”) of the Company and the other
Related Companies. It is understood that Executive’s title and rate of pay may
change in the future by mutual agreement in writing of the parties and that this
Agreement shall be automatically deemed amended at and as of the time of any
such change, without the necessity of further formal amendment of this
Agreement.

1



--------------------------------------------------------------------------------



 



            (b) Executive shall devote Executive’s best efforts and Executive’s
full business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity in accordance with the
Company’s applicable policies, as they may be amended from time to time) to the
business and affairs of the Related Companies. Executive shall perform
Executive’s duties and responsibilities under this Agreement to the best of
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner. During employment, Executive will (i) avoid conflicts of interest, and
(ii) advise the Parent’s Board of Directors of any business opportunity that
involves products or services like those offered by the Related Companies or
that a reasonable person in Executive’s position might otherwise anticipate that
the Related Companies would have an interest in. Executive shall be subject to a
duty of loyalty to Related Companies during Executive’s employment provided for
hereunder and for as long thereafter as the law allows. This Section shall not
prevent the Employee from owning securities of any corporation whose securities
are publicly traded on a stock exchange recognized by the proper authorities of
the country in which the stock exchange is located, if such holdings represent
less than three percent (3%) of the aggregate issued and outstanding securities
of the same kind as such corporation.
     4.     Base Salary and Benefits.
            (a) During the Employment Term, the Company shall pay Executive
(i) a base salary of two hundred ten thousand dollars ($210,000.00) per annum
(the “Base Salary”) and (ii) a vehicle allowance of six hundred dollars
($600.00) per month each month (“Vehicle Allowance”), each of which Base Salary
and Vehicle Allowance shall be payable in regular installments in accordance
with the Company’s general payroll practices and shall be subject to customary
withholding. Executive’s Base Salary shall be reviewed annually and shall be
subject to adjustment based on, among other things, market practice and
Executive’s performance; provided, however, that modifications to compensation
are subject to Executive’s right to consent or object on grounds that the change
is a detrimental, material change under paragraph 24(h).
            (b) Executive will be eligible to participate in an annual bonus
plan with bonus potential of up to fifty percent (50%) of Base Salary. This
bonus plan will be based on a formula considering corporate profitability and
specific performance goals. Any bonus awards under the annual bonus plan are in
the sole discretion of the Company and are not guaranteed. Executive shall be
eligible for a pro-rated 2007 bonus to be paid in 2008.

2



--------------------------------------------------------------------------------



 



            (c) In addition to Executive’s Base Salary, Executive, during the
Employment Term, shall be eligible to participate in any stock or stock option
plan offered to other executives of the Company, subject to the terms of such
plan, as it may be amended from time to time. In addition, subject to its
development and subsequent approval by the Company’s Board of Directors, the
Company’s shareholders and the appropriate stock exchange, Executive will be
eligible to participate in a new long-term incentive program. Pursuant to this
program, and subject to the approval as specified herein, Executive shall be
granted twenty-four thousand (24,000) Restricted Stock Units and thirty-six
thousand (36,000) Share Appreciation Rights. These incentives shall vest at
twenty-five percent (25%) per year for four (4) years, except in the event of a
Change in Control (as defined in the plan or program master agreements governing
the issuance of Restricted Stock Units and Share Appreciation Rights), in which
case these incentives shall be subject to accelerated treatment such that all
outstanding Share Appreciation Rights held by Executive shall become vested and
exercisable and all restrictions on Executive’s Restricted Stock Units shall
lapse upon the occurrence of such Change in Control, unless an exception to such
accelerated treatment is set forth under such plan or program agreements and
such exception applies to all other executive officers of Parent and/or the
other Related Companies holding similar incentives.
            (d) Executive shall be entitled to three (3) weeks paid vacation for
each calendar year in which the Executive is employed under this Agreement, in
accordance with the Company’s vacation policy as it may be established and
amended from time to time by the Company. For any partial calendar year during
which Executive is employed under this Agreement, he shall be entitled to a
prorated amount of paid vacation, based on number of weeks worked in the
calendar year pursuant to the Company’s then existing current vacation policy.
Notwithstanding the foregoing, the Company acknowledges and agrees to honor
Executive’s previously planned 14-day vacation commencing on November 9, 2007.
            (e) The Company shall reimburse Executive for all reasonable
expenses incurred by Executive in the course of performing Executive’s duties
under this Agreement which are consistent with the Company’s policies with
respect to travel, entertainment and other business expenses, as they may be
amended from time to time, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.
            (f) Executive will be entitled to all benefits provided by the
Company in accordance with the plans and practices of the Company applicable to
Executive, as they may be amended from time to time, such as medical and dental
insurance, life insurance and short-term and long-term disability insurance at
company expense during the Employment Term. Health insurance will become
effective on December 1, 2007.

3



--------------------------------------------------------------------------------



 



     5.     Termination of Employment and Related Compensation.
            (a) The Employment Term of this Agreement shall terminate upon;
      (i) the expiration of the Initial Term or Renewal Term (whichever then
applies) if one party gives the other party written notice of intent not to
renew this Agreement at least one hundred and eighty (180) days before the
expiration of the Initial Term or Renewal Term then in effect; or
      (ii) the occurrence of one of the following early termination events:
     (A) Executive’s death or permanent disability or incapacity (as determined
by the governance committee of the Parent’s Board of Directors in their good
faith judgment);
     (B) the mutual agreement of the Company and Executive;
     (C) Company’s termination of this Agreement for Cause or without Cause; or
     (D) Executive’s termination of this Agreement for Good Reason or without
Good Reason.
            (b) If the Employment Term is terminated and Executive’s employment
with Company ends because the Company terminated Executive’s employment without
Cause or Executive’s employment is terminated by Executive for Good Reason or
the Company elects not to renew or extend this Agreement at the end of the
Initial Term or any Renewal Term, then Executive shall be entitled to receive:
      (i) the Severance Payment; and
      (ii) Executive’s Base Salary and the Vehicle Allowance earned through the
date of termination, all accrued, unused vacation days and any and all vested
and earned (in accordance with the applicable plan or program, including,
without limitation, any accelerated vesting treatment under such plan or program
as the result of a Change in Control (as defined in such plan or program) but
unpaid amounts under the applicable incentive and/or deferred compensation
plans; and
      (iii) a continuation of any health insurance benefits provided or
sponsored by the Company that Executive was participating (for himself and his
dependents) in immediately prior to termination for one (1) year upon
substantially the same terms and conditions as from time to time are applicable
to the senior executives of the Company. If the Executive loses a health
insurance benefit that Executive participated in prior to termination because
Executive cannot continue to participate in the Company’s plan due to
circumstances outside of Executive’s control, the Company shall provide
Executive sums monthly that

4



--------------------------------------------------------------------------------



 



are sufficient to cover Executive’s expense (on an after-tax basis) in securing
a substantially similar, substitute health insurance benefit; provided, however,
that Company shall not be required to pay Executive more than that required to
secure comparable coverage. Notwithstanding the foregoing, in the event that the
Executive becomes eligible to participate in the health and welfare plans of
another employer or the Executive becomes eligible for Medicare coverage, the
Company’s obligation to provide continued coverage hereunder shall cease; and
      (iv) The amounts payable pursuant to paragraph 5(b)(i) shall be payable in
one lump sum payment within thirty (30) days following termination of the
Employment Term. The amounts payable pursuant to paragraphs 5(b)(i) and
(iii) shall not be due and owing unless and until (a) Executive shall have
executed and delivered to the Company a release of any and all claims against
the Related Companies (and their respective present and former officers,
directors, employees and agents — collectively the “Released Parties”) and a
covenant not to sue the Released Parties, all in form and substance as provided
by counsel to the Company (the “Release”) and any waiting period or revocation
period provided by law for the effectiveness of such Release shall have expired
without Executive’s having revoked such Release, and (b) Executive is not in
material violation of his obligations under this Agreement (including, without
limitation, those in Sections 6-8, and 21). In the event Executive shall decline
or fail for any reason to execute and deliver such Release, or is in material
violation of an obligation created by this Agreement, then Executive shall be
entitled to receive only those amounts provided pursuant to Paragraph 5(c)
below.
            (c) If the Employment Term is terminated and Executive’s employment
with the Company is ended by the Company for Cause, by Executive without Good
Reason or due by the death or Disability of the Executive, then Executive shall
be entitled to receive:
      (i) Executive’s Base Salary and Vehicle Allowance through the date of such
termination, and all accrued, unused vacation days; and
      (ii) vested and earned (in accordance with the Company’s applicable plan
or program) but unpaid amounts under incentive and/or deferred compensation
plans, and other employer programs of the Company in which Executive
participates.
The foregoing sums shall be paid in accordance with the Company’s normal payment
policies except where earlier payment is required by applicable law.
            (d) Except as otherwise provided herein, fringe benefits and bonuses
hereunder (if any) which accrue or are payable on a date after the termination
of the Employment Term shall cease upon such termination and shall not be
payable in whole or in part except medical coverage if for disability,
incapacity or retirement.

5



--------------------------------------------------------------------------------



 



            (e) If Executive elects to terminate his employment with Company
through exercising his right not to renew under Paragraph 5(a)(i) or through any
other means and either: (i) Executive does not have a Good Reason to do so; or
(ii) Executive fails to give Company written notice of the alleged Good Reason
prior to terminating his employment; then Executive’s termination shall be
considered a termination by Executive without Good Reason. In any case, the
Company reserves the right to pay for Executive’s loyalty by continuation of
then existing pay, incentives and benefits for a period of one (1) year.
            (f) In the event of a Change in Control, Company, at its sole
expense, shall cause its independent auditors promptly to review all payments,
distributions and benefits that have been made to or provided to, and are to be
made to or provided to, Executive under this Agreement, and any other agreement
and plan benefiting Executive, to determine the applicability of Section 4999 of
the United States Internal Revenue Code of 1986, as amended (the “Code”). If
Company’s independent auditors determine that any such payments, distributions
or benefits are subject to excise taxes as provided under Section 4999 of the
Code (the “Excise Tax”), then such payment, distributions, or benefits (the
“Original Payment(s)”) shall be increased by an amount (the “Gross-up Amount”)
such that, after the Company withholds all taxes due, including any excise and
employment taxes imposed on the Gross-up Amount, Executive will retain a net
amount equal to the Original Payment(s) less income and employment taxes, if
any, imposed on the Original Payment(s). To facilitate the calculation of the
applicable excise tax, Executive agrees to provide Company’s auditors with
copies of Executive’s Forms W-2 for the tax years they deem necessary for their
use in determining the application of Section 4999 and calculating any amounts
payable under this provision. Company’s auditors will perform the calculations
in conformance with the foregoing provisions and provide Executive with a copy
of their calculation. The intent of the parties is that Company shall be solely
responsible for, and shall pay, any Excise Tax on the Original Payment(s) and
Gross-up Amount and any income and employment taxes (including, without
limitation, penalties and interest) imposed on any Gross-up Amount. If no
determination by Company’s auditors is made prior to the time Executive is
required to file a tax return reflecting any portion of the Original Payment(s),
Executive will be entitled to receive a Gross-up Amount calculated on the basis
of the Original Payment(s) Executive reports in such tax return, within thirty
(30) days of the filing of such tax return. Executive agrees that, for the
purposes of the foregoing sentence, Executive is not required to file a tax
return until Executive has obtained the maximum number and length of filing
extensions available. If any tax authority finally determines that a greater
Excise Tax should be imposed upon the Original Payment(s) than is determined by
Company’s independent auditors or reflected in Executive’s tax returns,
Executive shall be entitled to receive the full Gross-up Amount calculated on
the basis of the additional amount of Excise Tax determined to be payable by
such tax authority (including related penalties and interest) from Company
within thirty (30) days of such determination as long as Executive has taken all
reasonable actions to minimize any such amounts. If any tax authority finally
determines the Excise Tax to be less than the amount taken into account
hereunder in calculating the Gross-up Amount, Executive shall repay to Company,
within thirty (30) days of Executive’s receipt of a refund resulting from that
determination, the portion of the Gross-up Amount attributable to such reduction
(plus the refunded portion of Gross-up Amount attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-up
Amount being repaid, less any additional income tax resulting from such refund).

6



--------------------------------------------------------------------------------



 



            (g) It is the intention of the parties that no payment or
entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to the Executive under 26 U.S.C. § 409A. The Agreement shall be
interpreted to that end and, consistent with that objective and notwithstanding
any provision herein to the contrary, the Company may unilaterally take any
action it deems necessary or desirable to amend any provision herein to avoid
the application of 26 U.S.C. § 409A if such action will only benefit the
Executive. Further, no effect shall be given to any provision herein in a manner
that reasonably could be expected to give rise to adverse tax consequences under
that provision. Should either party determine that there is a reasonable
possibility that the text of this Agreement could give rise to such adverse tax
consequences, the parties agree to negotiate in good faith to amend the
Agreement to obviate the possibility of such consequences.
     6.     Confidential Information. “Confidential Information” means the
Related Companies’ Trade Secrets (as defined below) and other material,
observations, and data pertaining to the business of Related Companies that is
obtained by Executive while employed with the Company and that the Company has
not authorized for disclosure to the general public. A “Trade Secret” is any
information or material (business or technical) that would qualify as a trade
secret under applicable state law. The parties agree that the following items of
Company information qualify as Related Companies Trade Secrets and Confidential
Information: the database of information accessed through any proprietary
database, internal plans and ideas for expansion and development of new services
and products; internal customer lists, internal analysis of customers and
prospective customers, and compilations of information about particular needs
and preferences of customers; costs, specifications, processes, and related
non-public pricing information; business and marketing plans; internal financial
records, projections, and analysis; internal information and analysis regarding
business opportunities (including, without limitation, candidates, plans and
techniques for acquisitions, joint ventures, partnerships and alliances);
supplier pricing and agreements; personnel analysis and private information in
personnel files including wages issues for non-exempt employees; and specialized
procedures and techniques used in the management, operation, distribution,
replenishment, and training functions of the Company. Except where otherwise
required by applicable state law, an item does not have to qualify as a Trade
Secret in order to be protected from unauthorized disclosure as Confidential
Information under this Agreement. As used here “Confidential Information” does
not include information, material, observations or data that is authorized for
disclosure to the general public by the Related Companies or that is already
readily available to the general public in the same or a substantially similar
form. Executive agrees that Executive shall not disclose to any unauthorized
person or use for Executive’s own purposes any Trade Secret or Confidential
Information without the prior written consent of the governance committee of the
Parent’s Board of Directors. The foregoing restriction shall apply until the
aforementioned

7



--------------------------------------------------------------------------------



 



matters become generally known to and available for use by the public (other
than as a result of Executive’s acts or omissions). Executive shall deliver to
the Company at the termination of the Employment Term, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
in any form or medium relating to the Confidential Information, Work Product (as
defined below) or the business of the Company or any Subsidiary which Executive
may then possess or have under Executive’s control.
     7.     Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) that
relate to the Related Companies’ actual or anticipated business, research and
development or existing or future products or services and that are conceived,
developed or made by Executive while employed by the Related Companies (“Work
Product”) belong to the applicable Related Company. Executive shall promptly
disclose such Work Product to the governance committee of the Parent’s Board of
Directors and perform all actions reasonably requested by the Company (whether
during or after the Employment Term) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).
     8.     Protective Covenants: Non-Solicitation. Executive shall be provided
one or more of the following upon the Effective Date of this Agreement: (a) new
authorization to access Confidential Information of the Related Companies,
(b) new authorization to represent the Related Companies in transactions, to
receive reimbursement of expenses consistent with the Company’s policy, and/or
other assistance in building goodwill and customer relationships for the
Company, and/or (c) authorization to participate in specialized training
provided by the Company.
            (a) Ancillary to the foregoing and other agreements of the parties
herein, the parties agree and stipulate that the protective covenants provided
for below: are reasonable and necessary to protect legitimate business interests
of the Related Companies; are not against the public interest; and, do not place
an unreasonable burden upon the Executive,
            (b) During the Restricted Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Related Companies to leave the employ of the Related Companies,
or in any way interfere with the relationship between the Related Companies and
any employee thereof, or (ii) hire any person who was an employee of the Related
Companies at any time during the Employment Term.
            (c) During the Restricted Period, Executive shall not directly or
indirectly through another person or entity (i) contact or solicit any Customer
of the Related Companies on behalf of a Competing Business, (ii) induce or
attempt to induce any Customer of the Related Companies to cease or reduce doing
business with the Related Companies, or (iii) interfere with the relationship
between any Customer and the Related Companies.

8



--------------------------------------------------------------------------------



 



            (d) The provisions of this Section 8 will be enforced to the fullest
extent permitted by the law. If, at the time of enforcement, a court shall hold
that the duration or scope provided for in this Agreement are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.
            (e) In the event of the breach or a threatened breach by Executive
of any of the provisions of this Section 8, the Company, in addition and
supplementary to other rights and remedies existing in its favor, shall be
entitled to temporary injunctive or other relief in order to temporarily enforce
or prevent any violations of the provisions hereof, and to withhold making any
unpaid Severance Payments until a final determination is made on whether
Executive has violated the Agreement. The agreed upon bond, where a bond is
required, will be one thousand dollars ($1,000.00). In the event that Executive
is found to have violated a restriction in this Section 8, the Restricted Period
shall be extended by one (1) day for each day Executive is found to have been in
violation of the restriction up to a maximum of one (1) year.
     9.     Executive’s Representations. Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound,
(ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms. Executive hereby acknowledges and
represents that Executive has had an opportunity to consult with independent
legal counsel regarding Executive’s rights and obligations under this Agreement
and that Executive fully understands the terms and conditions contained herein.
     10.     Survival. The Post-termination obligations of Executive provided
for in this Agreement (including, without limitation, Sections 6, 7, 8, 20 and
21) shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Term.
     11.     Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered to the recipient, or mailed by
first class mail, return receipt requested, to the recipient at the address
below indicated:
     Notices to Executive: Executive’s address as set forth in the Company’s
personnel records.
     Notices to the Company: Chief Executive Officer, 180 Connect, Inc., 6501
East Belleview Avenue, Suite 500, Englewood, CO 80111.

9



--------------------------------------------------------------------------------



 



Or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.
     12.     Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, applying the laws of the State of Colorado in accordance with
Section 17 of this Agreement, but if any provision of this Agreement is held to
be invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
     13.     Complete Agreement. This Agreement and those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
     14.     No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
     15.     Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
     16.     Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
Executive’s rights or delegate Executive’s obligations hereunder without the
prior written consent of the Company. Executive expressly consents to the
assignment of this Agreement whether or not specifically scheduled as part of
any transaction to any party that is a successor in interest to the Company, or
that purchases any part of the business of the Company if Executive was employed
within that part of the business that is purchased.
     17.     Choice of Law, Venue and Personal Jurisdiction. All issues and
questions concerning the construction, validity, enforcement and interpretation
of this Agreement and the exhibits and schedules hereto shall be governed by,
and construed in accordance with, the laws of the State of Colorado, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Colorado or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Colorado. Executive expressly agrees that the venue of any proceeding concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be Denver County, Colorado, and further expressly consents to personal
jurisdiction in the federal or state courts in the State of Colorado.

10



--------------------------------------------------------------------------------



 



     18.     Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.
     19.     Confidentiality of this Agreement. The parties agree that the terms
of this Agreement are confidential. Executive shall not divulge or publicize the
terms hereof except as may be necessary to enforce the promises, covenants
and/or understandings contained herein or as either party may be required to do
so by law, court order, subpoena or other judicial action or government taxing
authorities. Executive may disclose the contents of this Agreement to his
immediate family, attorneys and accountants, provided however, that any further
disclosure of the terms of this Agreement by any of these persons to anyone not
included within the terms of this paragraph may be deemed a breach of the
Agreement by Executive. The Related Companies shall be entitled to disclose the
terms of this Agreement as required in connection with compliance or intended
compliance with any Canadian or US legislation.
     20.     Arbitration Provisions. Executive and the Company mutually agree to
resolve all legal claims that either party may have (including, without
limitation, claims related to employment, application or candidacy for
employment, or cessation of employment with the Company) through binding
arbitration subject to the terms and conditions provided below. Notwithstanding
the foregoing, (a) either party may pursue a temporary restraining order and/or
preliminary injunctive relief, with expedited discovery where necessary, in a
court of law to protect common law or contractual trade-secret or
confidential-information rights and to prevent unfair competition, until such
time as an arbitration of all issues of final relief regarding same can be
conducted, and (b) insured workers compensation claims (other than wrongful
discharge claims), and claims for unemployment insurance are excluded from
arbitration under this agreement. Claims covered by this arbitration agreement
will be pursued in an individual claimant proceeding and not as part of
representative, collective, or class action. This Agreement does not prevent the
filing of charges with administrative agencies, such as the Equal Employment
Opportunity Commission, the National Labor Relations Board, or equivalent state
agencies. Nothing in this Agreement prevents a party from participating in any
investigation or proceeding conducted by such an agency. However, Executive
agrees not to pursue or accept any legal remedies against Company through any
procedure or forum other than arbitration provided for in this agreement. This
agreement will be controlled by the Federal Arbitration Act (FAA) and enforced
pursuant to the FAA, except that state law may be applied where necessary to
make this agreement enforceable if the FAA does not apply.
     The arbitration will be conducted by a mutually agreeable arbitration
service or the American Arbitration Association (AAA) in Denver, Colorado if no
other service is agreed upon. The arbitrator(s) will be selected from a panel of
no less than seven alternatives through mutual agreement or a process of
alternating strikes. To initiate a claim, the complaining party will send a
written demand to the opposing party explaining the basis for the claim and the
relief sought under a heading “Demand for Arbitration.” The arbitrator(s) shall
be duly licensed to practice law in the state where the claim arises. Each party
will be allowed at least one deposition. Upon request of either party, and at
the expense of the requesting party(s), the arbitrator(s) shall be required to
state in a written opinion all facts and conclusions of law relied upon to
support any decision rendered. No arbitrator will have authority to apply a
cause of

11



--------------------------------------------------------------------------------



 



action or remedy that could not be applied by a court of law in the jurisdiction
where the dispute arises under the same facts and circumstances. Upon motion of
either party the arbitrator(s) shall dismiss any claim that would be subject to
dismissal under the federal summary judgment standard for that claim. Either
party may bring an action in any court of competent jurisdiction to compel
arbitration under this agreement, to enforce an arbitration award, or to vacate
an arbitration award. In actions seeking to vacate an award, the standard of
review applied to the arbitration decision will be the same as that applied by
an appellate court reviewing the decision of a trial court sitting without a
jury, without any special deference to the arbitrator. A record created by
non-stenographic means (e.g., tape recording) can be used with cost of any
certified transcription of same used for appeal borne by the appealing party. In
all other respects, the arbitration procedure will be conducted in accordance
with the American Arbitration Association’s employment dispute resolution rules
or other mutually agreeable, arbitration service rules.
     The Company will pay the arbitration fees and expenses less any filing fee
amount that Executive would otherwise have to pay to pursue a comparable lawsuit
in a United States district court or state court (whichever is less) in the
jurisdiction where the dispute arises. All cost and fee payment obligations will
be subject to a final arbitration award on who should bear arbitration costs and
fees in accordance with applicable law. Except for those costs otherwise
provided for above, each party will bear its own attorney’s fees and costs
unless otherwise awarded by the arbitrator. Executive and the Company expressly
waive trial by jury for all claims covered by this agreement. All other rights,
remedies, exhaustion requirements, statutes of limitation and defenses
applicable to claims asserted in a court of law will apply in the arbitration.
     21.     Notice and Early Resolution Conference. The parties recognize that
it is not possible to anticipate every possible issue that may arise relative to
the protection of legitimate business interests in a changing business
environment Accordingly, Executive agrees that during employment with the
Related Companies and for a period of one (1) year thereafter, Executive will
give Company thirty (30) days written notice before going to work for a
Competing Business, and agrees to meet with Company (if the Company so requests)
to negotiate in a good faith effort to determine what restrictions should be
applicable to Executive’s activities in his new position. No rights of either
party will be waived if the parties do not come to an agreement and/or the
Company elects not to have such a conference.
     22.     Reconciliation of Existing Rights and Interests. Executive agrees
that any and all rights to the use and control of Trade Secrets, Confidential
Information, proprietary training, and Company goodwill, that Executive may have
acquired in the course of past association with the Company are hereby
transferred to Company if same are not already exclusively held by Company, and
Executive waives any and all claims that Executive may have to the contrary.
     23.     Third Party Beneficiary. The protections and rights provided to the
Company through this contract shall inure to the benefit of Parent and Related
Companies as third party beneficiaries, and shall be fully enforceable by the
Parent and Related Companies to protect and promote their interests, to the
maximum extent allowed by law.

12



--------------------------------------------------------------------------------



 



     24.     Definitions.
            (a) “Base Salary” shall mean the annual base salary amount
provided for in paragraph 4(a) hereof.
            (b) “Cause” shall mean:
      (i) the continued and willful failure of Executive to perform
substantially Executive’s duties with the Related Companies (other than any such
failure resulting from incapacity due to physical or mental illness), after:
     (A) a written notice is delivered to Executive by the governance committee
of the Parent’s Board of Directors that identifies the manner in which the
Executive has not substantially performed Executive’s duties, and,
     (B) reasonable opportunity of not less than thirty (30) days is
given the Executive to cure the performance failure; or,
      (ii) the engaging by Executive in illegal conduct or acts or moral
turpitude including but not limited to crimes of dishonesty or any other conduct
which is materially injurious to the Company or which violates the Code of
Ethical Behavior of the Company or which violates any other material policy of
the Company.
            (c) “Change in Control” shall mean a Change in Control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, or any successor provision
thereto, whether or not the Parent is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if:
      (i) any change in the “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act) that possesses, directly or
indirectly, the power to direct or cause the direction of the management and the
policies of the Parent, whether through the ownership of voting securities, by
contract or otherwise;
      (ii) any person or group (as defined herein) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Parent representing 35% or more of the combined
voting power of the Parent’s then outstanding securities (other than the Parent
or any employee benefit plan of the Parent; and, for purposes of the Plan, no
Change in Control shall be deemed to have occurred as a result of the
“beneficial ownership,” or changes therein, of the Parent’s securities by either
of the foregoing),

13



--------------------------------------------------------------------------------



 



      (iii) there shall be consummated:
     (A) any consolidation or merger of the Parent in which the Parent is not
the surviving or continuing corporation or pursuant to which shares of common
stock would be converted into or exchanged for cash, securities or other
property, other than a merger of the Parent in which the holders of common stock
immediately prior to the merger have, directly or indirectly, at least a 65%
ownership interest in the outstanding common stock of the surviving corporation
immediately after the merger, or
     (B) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Parent other than any such transaction with entities in which the holders of
Parent common stock, directly or indirectly, have at least a 65% ownership
interest;
      (iv) the stockholders of the Parent approve any plan or proposal for the
liquidation or dissolution of the Parent, or
      (v) as the result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets, proxy or
consent solicitation (other than by the Board), or contested election (a
“Control Transaction”), the members of the Board immediately prior to the first
public announcement relating to such Control Transaction shall thereafter cease
to constitute a majority of the Board;
provided that, solely in the case of an event described under sub-clause (ii) or
sub-clause (iii)(A) of this clause (c), if there is no material change in the
Executive’s position or compensation or relocation in excess of twenty
(20) miles from the office location at the time of the Effective Date of this
Agreement to the detriment of the Executive associated with such event, such
event shall be deemed not to be a Change in Control if either (1) the Executive
is provided with a similar employment agreement having a term of at least two
years and containing substantively identical terms and conditions (or at least
terms and conditions no less favorable to Executive) (including, without
limitation, position and duties, reporting responsibility, base salary and
benefits, and change in control, termination, and severance payment rights), or
(2) this Agreement continues in full force and effect; except that with respect
to either of the agreements referenced in the immediately preceding clauses
(1) and (2), if consummation of such event results in the privatization of the
Parent and Executive is an equity participant in such privatization transaction,
then if the only diminution in Executive’s duties in the referenced agreements
is the loss of duties directly associated with the Parent’s former public
company status, the event shall not constitute a Change in Control.
            (d) “Competing Business” means any entity or person other than the
Related Companies that is engaged in development, production, marketing or
selling of a “Conflicting Product.”

14



--------------------------------------------------------------------------------



 



            (e) “Conflicting Product” means products or services that would
displace, compete with, or interfere with the products or services of Related
Company that Executive worked with. In this regard, the Related Companies’
products and services are understood to be of the following nature:
      (i) technical support services to the direct broadcast satellite and cable
industries including, without limitation, new installations, reconnections,
disconnections, service upgrades and downgrades and service calls at the
premises of subscribers of broadband video, data and voice technologies; and
      (ii) products related to the provision of the above technical support
services.
            (f) “Customer” means any person or entity that has a business
relationship with a Related Company and that Executive has contact with,
supervises contact with, or handles Confidential Information about at any time
during the last two (2) years or less of his employment with Company.
            (g) “Employment Term” shall mean the continuous period of employment
that begins upon the Effective Date of this Agreement and that ends as provided
for in Section 5.
            (h) “Good Reason” shall mean:
      (i) a material breach by the Company of a material provision of this
Agreement;
      (ii) a change in the location of Executive’s position of over twenty
(20) miles or that otherwise requires the relocation of Executive’s residence,
unless the relocation is agreed to in writing by the Executive;
      (iii) a material change in the position, duties and/or responsibilities of
Executive (including, without limitation, a change that requires Executive to
report to a lesser position than the CEO or that results in Executive no longer
serving as the CLO of a public company) or a change in compensation, in each
case, to the detriment of the Executive; except that if Executive is no longer
serving as the CLO of a public company solely as the result of consummation of
an event described under sub-clause (ii) or sub-clause (iii)(A) of Section 24(c)
hereof that results in the privatization of the Parent and Executive is an
equity participant in such privatization transaction, then Executive’s loss of
duties directly associated with the Parent’s former public company status shall
not constitute Good Reason;
      (iv) a failure by the Parent to maintain adequate directors’ and officers’
liability insurance; or
      (v) a Change in Control

15



--------------------------------------------------------------------------------



 



that is not cured by the Company within ten (10) days after Executive gives the
Company written notice of the Good Reason.
            (i) “Initial Term” shall be the period beginning upon the Effective
Date of this Agreement and continuing for a period of three (3) years.
            (j) “Parent” means 180 Connect Inc., a corporation incorporated in
the State of Delaware.
            (k) “Related Companies” means the Parent, the Company and their
respective Subsidiaries.
            (1) “Renewal Term” shall be a new and independent term that shall
last for a period of one (1) year from the date of the expiration of the
immediately preceding term.
            (m) “Restricted Period” means during Executive’s employment with the
Related Companies and for one (1) year thereafter.
            (n) “Severance Payment” shall mean an aggregate sum equal to (i) one
(1) year of Executive’s annual Base Salary and Vehicle Allowance, plus (ii) an
amount equal to 50% of Executive’s Base Salary pro-rated for the number of days
elapsed in the year of termination through the date of termination (e.g., if
Executive’s date of termination is the 100th day of a 365-day year, the amount
for this clause (ii) shall be the product of 100/365 x 0.50 x Executive’s Base
Salary).
            (o) “Subsidiaries” shall mean any corporation of which the
securities having a majority of the voting power in electing directors are, at
the time of determination, owned by the Parent directly or owned by the Parent
indirectly through one of more Subsidiaries.
            (p) “Vehicle Allowance” shall mean the monthly vehicle allowance
amount provided for in paragraph 4(a) hereof.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
dates indicated below, with the understanding that the Effective Date of this
Agreement is October 17, 2007.

            180 CONNECT, INC.
      By:   /s/ Peter Giacalone         Name:   Peter Giacalone        Title:  
Chief Executive Officer         Date:    December 21, 2007    

            EXECUTIVE
      By:   /s/ Kyle M. Hall         Name:   Kyle M. Hall         Date:  
 December 21, 2007    

17